Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is in response to the original application filed on 3/27/20.    
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is not directed to patent eligible subject matter.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20are determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
Independent claims 1, 10, and 19 are directed towards an abstract idea, i.e. a mental process. The claimed subject matter of claims 1, 10, and 19, i.e.” determine a set of metrics related to quality of service (QoS) performance for a plurality of services in a call in a measurement period” and   ”determine access control barring (ACB) configuration in the cell based on comparison of the set of metrics with a set of thresholds”, are all steps that a human significantly more than the judicial exception. These claims recited well understood, routine and conventional activities previously known to the industry at a high level of generality to the judicial exception, e.g. performing QoS measurements, and determining whether to bar cell access based on the QoS measurements. 
Dependent claims 2-9, 11-18, and 20 are directed toward the same abstract idea as the independent claims and do not contain any elements or combination of elements that are significantly more than the judicial exception.  
Dependent claims 2, 11, and 20 recite “determining at least a subset of metrics…” and “comparing at least the subset of metrics with thresholds…”, all mental processes without any elements or combinations of elements that are significantly more than the judicial exception.   
Dependent claims 3 and 12 recite “determining, based on the comparison…whether requested QoS is achieved”, “…counting the time interval into a time period in which the requested QoS is unachieved…”, and “determining the ACB configuration based on the time period”, all mental processes without any elements or combinations of elements that are significantly more than the judicial exception.
Dependent claims 4 and 13 recite “determining, based on a length of the time period, that ACB is to be activated…”, a mental process without any elements or combinations of elements that are significantly more than the judicial exception.
Dependent claims 5 and 14 recite “determining, the subset of metrics at the end of the time interval”, a mental process without any elements or combinations of elements that are significantly more than the judicial exception.

Dependent claims 7 and 16 recite “determining…a number of metrics that are degraded compared with thresholds…”, “determining, at least in part based on the number of metrics, whether requested QoS is achieved…”, and “in response…determining that the ACB is to be activated in the cell”, all mental processes without any elements or combinations of elements that are significantly more than the judicial exception.
Dependent claims 8 and 17 recite “determining, further based on the set of QoS levels, whether the requested QoS is achieved…”, a mental process without any elements or combinations of elements that are significantly more than the judicial exception.
Dependent claims 9 and 18 recite “determining overlapping of the cell with a neighboring cell and QoS performance of the neighboring cell” and “determining a parameter for the ACB based on the overlapping of the cell with the neighboring cell and the QoS performance of the neighboring cell”, all mental processes without any elements or combinations of elements that are significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior 

Claims 1-2, 5-8, 10-11, 14-17, and 19-20 are rejected under 35 U.S.C 103 as being unpatentable over Berggren (US 2019/0246332) in view of Panah (US 2013/0301435).

Regarding Claim 1, Berggren teaches a device comprises: 
at least one processor (Berggren, Fig 13, CPU 1121 of eNB 112); and 
at least one memory including computer program code (Berggren, Fig 13, paragraph 107, memory 1122 of eNB 112 includes program code); 
the at least one memory and the computer program code configured to, with the at least one processor, cause the device to (Berggren, Fig 13, paragraph 107, the program code stored in memory 1122 may be executed by processor 1121): 
determine a set of metrics related to quality of service (QoS) performance for a plurality of services in a cell (Berggren, Fig 9, paragraph 89, barring policy 300 defines a quality of service threshold 355, paragraphs 91-92, if the quality of service 351 associated with the service for which the respective UE 130 seeks to initialize the connection with the network is below a QoS threshold 355 then then access barring for the UE would occur, since there would be other services that the UE could request access to, the QoS would need to be determined for each of the multiple services that the UE could request access to); and 
determine access control barring (ACB) configuration in the cell based on comparison of the set of metrics with a set of thresholds (Berggren, Fig 9, paragraph 89, 
Berggren does not explicitly teach the below limitation:
(determine a set of metrics related to quality of service (QoS) performance for a plurality of services in a cell) in a measurement period;
However Panah teaches the below limitation:
(determine a set of metrics related to quality of service (QoS) performance for a plurality of services in a cell) in a measurement period (Panah, Fig 4, paragraph 27, UE divides the measurement period M into two or more segments or bins)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Berggren by adding a measurement period as taught by Panah. Because Berggren and Panah teach cell measurements, and specifically Panah teaches a measurement period for the benefit of the analogous art of optimizing on-time throughput (Panah, abstract).

Regarding Claim 2, Berggren and Panah further teach wherein the measurement period comprises a plurality of time intervals (Panah, Fig 4, paragraph 27, UE divides the measurement period M into two or more segments or bins), and the device is caused to determine the set of metrics by: 

comparing at least the subset of metrics with thresholds associated with at least the subset of metrics in the set of thresholds (Panah, Fig 4, paragraph 27, UE generates an on-time throughput estimate by dividing the measurement period M into two or more segments or bins, for each bin the UE measures the achieved throughput and compares with the target bit rate, throughput would be considered a measure of QoS as per paragraph 34 and others of the pre-grant publication of the current invention).

Regarding Claim 5, Berggren and Panah further teach wherein the time interval is associated with a QoS level of a plurality of QoS levels for the plurality of services, the subset of metrics is associated with the QoS level, and the device is caused to determine the at least the subset of metrics by (Panah, Fig 4, paragraph 27, UE generates an on-time throughput estimate by dividing the measurement period M into two or more segments or bins, for each bin the UE measures the achieved throughput and compares with the target bit rate, hence there is a throughput, which is a QoS, associated with the 
determining the subset of metrics at the end of the time interval (Panah, Fig 4, paragraph 27, UE generates an on-time throughput estimate by dividing the measurement period M into two or more segments or bins, for each bin the UE measures the achieved throughput and compares with the target bit rate).

Regarding Claim 6, Berggren and Panah further teach wherein the device is caused to determine the ACB configuration by: 
determining that ACB is to be activated in the cell based on the comparison of the set of metrics with the set of thresholds (Berggren, Fig 9, paragraph 89, barring policy 300 defines a quality of service threshold 355, paragraphs 91-92, if the quality of service 351 associated with the service for which the respective UE 130 seeks to initialize the connection with the network is below a QoS threshold 355 then access barring for the UE would occur).

Regarding Claim 7, Berggren and Panah further teach wherein the device is caused to determine that the ACB is to be activated by: 
determining, in the set of metrics, a number of metrics that are degraded compared with thresholds associated with the number of metrics in the set of thresholds (Berggren, Fig 9, paragraph 89, barring policy 300 defines a quality of service threshold 355, paragraphs 91-92, if the quality of service 351 associated with the service 
determining, at least in part based on the number of metrics, whether requested QoS is achieved in the cell in the measurement period (Berggren, Fig 9, paragraph 89, barring policy 300 defines a quality of service threshold 355, paragraphs 91-92, if the quality of service 351 associated with the service for which the respective UE 130 seeks to initialize the connection with the network is below a QoS threshold 355 then then access barring for the UE would occur); and 
in response to determining that the requested QoS is unachieved, determining that the ACB is to be activated in the cell (Berggren, Fig 9, paragraph 89, barring policy 300 defines a quality of service threshold 355, paragraphs 91-92, if the quality of service 351 associated with the service for which the respective UE 130 seeks to initialize the connection with the network is below a QoS threshold 355 then then access barring for the UE would occur).

Regarding Claim 8, Berggren and Panah further teach wherein the number of metrics are associated with a set of QoS levels for the plurality of services, and the device is caused to determine whether the requested QoS is achieved by (Berggren, Fig 9, paragraph 89, barring policy 300 defines a quality of service threshold 355, paragraphs 91-92, if the quality of service 351 associated with the service for which the respective UE 130 seeks to initialize the connection with the network is below a QoS threshold 355 then then access barring for the UE would occur, since there would be 
determining, further based on the set of QoS levels, whether the requested QoS is achieved in the measurement period in the cell (Berggren, Fig 9, paragraph 89, barring policy 300 defines a quality of service threshold 355, paragraphs 91-92, if the quality of service 351 associated with the service for which the respective UE 130 seeks to initialize the connection with the network is below a QoS threshold 355 then access barring for the UE would occur).

Regarding Claim 10, Berggren teaches a method comprising: 
determining, by a network device, a set of metrics related to quality of service (QoS) performance for a plurality of services in a cell (Berggren, Fig 9, paragraph 89, barring policy 300 defines a quality of service threshold 355, paragraphs 91-92, if the quality of service 351 associated with the service for which the respective UE 130 seeks to initialize the connection with the network is below a QoS threshold 355 then then access barring for the UE would occur, since there would be other services that the UE could request access to, the QoS would need to be determined for each of the multiple services that the UE could request access to); and 
determining access control barring (ACB) configuration in the cell based on comparison of the set of metrics with a set of thresholds (Berggren, Fig 9, paragraph 89, barring policy 300 defines a quality of service threshold 355, paragraphs 91-92, if the 
Berggren does not explicitly teach the below limitations:
(determining, by a network device, a set of metrics related to quality of service (QoS) performance for a plurality of services in a cell) in a measurement period;
However Panah teaches the below limitation:
(determining, by a network device, a set of metrics related to quality of service (QoS) performance for a plurality of services in a cell) in a measurement period (Panah, Fig 4, paragraph 27, UE divides the measurement period M into two or more segments or bins)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Berggren by adding a measurement period as taught by Panah.    Because Berggren and Panah teach cell measurements, and specifically Panah teaches a measurement period for the benefit of the analogous art of optimizing on-time throughput (Panah, abstract).

Regarding Claim 11, Berggren and Panah further teach wherein the measurement period comprises a plurality of time intervals (Panah, Fig 4, paragraph 27, UE divides the measurement period M into two or more segments or bins), and determining the set of metrics comprises:

comparing at least the subset of metrics with thresholds associated with at least the subset of metrics in the set of thresholds (Panah, Fig 4, paragraph 27, UE generates an on-time throughput estimate by dividing the measurement period M into two or more segments or bins, for each bin the UE measures the achieved throughput and compares with the target bit rate, throughput would be considered a measure of QoS as per paragraph 34 and others of the pre-grant publication of the current invention).

Regarding Claim 14, Berggren and Panah further teach wherein the time interval is associated with a QoS level of a plurality of QoS levels for the plurality of services, the subset of metrics is associated with the QoS level, and determining the at least the subset of metrics comprises (Panah, Fig 4, paragraph 27, UE generates an on-time throughput estimate by dividing the measurement period M into two or more segments or bins, for each bin the UE measures the achieved throughput and compares with the target bit rate, hence there is a throughput, which is a QoS, associated with the time 
determining the subset of metrics at the end of the time interval (Panah, Fig 4, paragraph 27, UE generates an on-time throughput estimate by dividing the measurement period M into two or more segments or bins, for each bin the UE measures the achieved throughput and compares with the target bit rate).

Regarding Claim 15, Berggren and Panah further teach wherein determining the ACB configuration comprises: 
determining that ACB is to be activated in the cell based on the comparison of the set of metrics with the set of thresholds (Berggren, Fig 9, paragraph 89, barring policy 300 defines a quality of service threshold 355, paragraphs 91-92, if the quality of service 351 associated with the service for which the respective UE 130 seeks to initialize the connection with the network is below a QoS threshold 355 then access barring for the UE would occur).

Regarding Claim 16 Berggren and Panah further teach wherein determining that the ACB is to be activated comprises: 
determining, in the set of metrics, a number of metrics that are degraded compared with thresholds associated with the number of metrics in the set of thresholds (Berggren, Fig 9, paragraph 89, barring policy 300 defines a quality of service threshold 355, paragraphs 91-92, if the quality of service 351 associated with the service 
determining, at least in part based on the number of metrics, whether requested QoS is achieved in the cell in the measurement period (Berggren, Fig 9, paragraph 89, barring policy 300 defines a quality of service threshold 355, paragraphs 91-92, if the quality of service 351 associated with the service for which the respective UE 130 seeks to initialize the connection with the network is below a QoS threshold 355 then then access barring for the UE would occur); and 
in response to determining that the requested QoS is unachieved, determining that the ACB is to be activated in the cell (Berggren, Fig 9, paragraph 89, barring policy 300 defines a quality of service threshold 355, paragraphs 91-92, if the quality of service 351 associated with the service for which the respective UE 130 seeks to initialize the connection with the network is below a QoS threshold 355 then then access barring for the UE would occur).

Regarding Claim 17, Berggren and Panah further teach wherein the number of metrics are associated with a set of QoS levels for the plurality of services, and determining whether the requested QoS is achieved comprises (Berggren, Fig 9, paragraph 89, barring policy 300 defines a quality of service threshold 355, paragraphs 91-92, if the quality of service 351 associated with the service for which the respective UE 130 seeks to initialize the connection with the network is below a QoS threshold 355 then then access barring for the UE would occur, since there would be other services 
determining, further based on the set of QoS levels, whether the requested QoS is achieved in the measurement period in the cell (Berggren, Fig 9, paragraph 89, barring policy 300 defines a quality of service threshold 355, paragraphs 91-92, if the quality of service 351 associated with the service for which the respective UE 130 seeks to initialize the connection with the network is below a QoS threshold 355 then access barring for the UE would occur).

Regarding Claim 19, Berggren teaches a non-transitory computer readable storage medium comprising program instructions stored thereon, the instructions, when executed, being configured to (Berggren, Fig 13, paragraph 107, the program code stored in memory 1122 may be executed by processor 1121): 
determine a set of metrics related to quality of service (QoS) performance for a plurality of services in a cell (Berggren, Fig 9, paragraph 89, barring policy 300 defines a quality of service threshold 355, paragraphs 91-92, if the quality of service 351 associated with the service for which the respective UE 130 seeks to initialize the connection with the network is below a QoS threshold 355 then then access barring for the UE would occur, since there would be other services that the UE could request access to, the QoS would need to be determined for each of the multiple services that the UE could request access to); and 

Berggren does not explicitly teach the below limitations:
(determine a set of metrics related to quality of service (QoS) performance for a plurality of services in a cell) in a measurement period;
However Panah teaches the below limitations:
(determine a set of metrics related to quality of service (QoS) performance for a plurality of services in a cell) in a measurement period (Panah, Fig 4, paragraph 27, UE divides the measurement period M into two or more segments or bins)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Berggren by adding a measurement period as taught by Panah.    Because Berggren and Panah teach cell measurements, and specifically Panah teaches a measurement period for the benefit of the analogous art of optimizing on-time throughput (Panah, abstract).

Regarding Claim 20, Berggren and Panah further teach wherein the measurement period comprises a plurality of time intervals (Panah, Fig 4, paragraph 27, 
determine at least a subset of metrics in the set of metrics at the end of a time interval of the plurality of time intervals (Panah, Fig 4, paragraph 27, UE generates an on-time throughput estimate by dividing the measurement period M into two or more segments or bins, for each bin the UE measures the achieved throughput and compares with the target bit rate, throughput would be considered a measure of QoS as per paragraph 34 and others of the pre-grant publication of the current invention, the subset of metrics could be equal to one); and 
compare at least the subset of metrics with thresholds associated with at least the subset of metrics in the set of thresholds (Panah, Fig 4, paragraph 27, UE generates an on-time throughput estimate by dividing the measurement period M into two or more segments or bins, for each bin the UE measures the achieved throughput and compares with the target bit rate, throughput would be considered a measure of QoS as per paragraph 34 and others of the pre-grant publication of the current invention).

Claims 9 and 18 are rejected under 35 U.S.C 103 as being unpatentable over Berggren (US 2019/0246332) and Panah (US 2013/0301435), and further in view of Murakami (US 2012/0099460).

Regarding Claim 9, Berggren and Panah further teach wherein the device is further caused to determine the ACB configuration by: 
determining a parameter for the ACB based on the QoS performance (Berggren, Fig 9, paragraph 89, barring policy 300 defines a quality of service threshold 355, paragraphs 91-92, if the quality of service 351 associated with the service for which the respective UE 130 seeks to initialize the connection with the network is below a QoS threshold 355 then then access barring for the UE would occur).
Berggren and Panah do not explicitly teach the below limitations:
determining overlapping of the cell with a neighboring cell and QoS performance of the neighboring cell; and 
(determining a parameter for the ACB based on) the overlapping of the cell with the neighboring cell and (the QoS performance) of the neighboring cell;
However Murakami teaches the below limitations:
determining overlapping of the cell with a neighboring cell and QoS performance of the neighboring cell (Murakami, paragraph 226, the present invention is applicable to inter-cell radio multiple access controls which enable spatial multiplexing communication between cells by exchanging information, necessary for spatial multiplexing, between cells in the overlap cell environment); and 
(determining a parameter for the ACB based on) the overlapping of the cell with the neighboring cell and (the QoS performance) of the neighboring cell (Murakami, paragraph 226, the present invention is applicable to inter-cell radio multiple access controls which enable spatial multiplexing communication between cells by exchanging 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Berggren and Panah by adding access control barring based partly on QoS of overlapping cells as taught by Murakami.    Because Berggren, Panah, and Murakami teach cell measurements, and specifically Murakami teaches access control barring based partly on QoS of overlapping cells for the benefit of the analogous art of spatial multiplexing in an overlap cell environment (Murakami, abstract).

Regarding Claim 18, Berggren and Panah further teach wherein determining the ACB configuration further comprises: 
determining a parameter for the ACB based on the QoS performance (Berggren, Fig 9, paragraph 89, barring policy 300 defines a quality of service threshold 355, paragraphs 91-92, if the quality of service 351 associated with the service for which the respective UE 130 seeks to initialize the connection with the network is below a QoS threshold 355 then then access barring for the UE would occur);
	Berggren and Panah do not explicitly teach the below limitations:
determining overlapping of the cell with a neighboring cell and QoS performance of the neighboring cell; and 

However Murakami teaches the below limitations:
determining overlapping of the cell with a neighboring cell and QoS performance of the neighboring cell (Murakami, paragraph 226, the present invention is applicable to inter-cell radio multiple access controls which enable spatial multiplexing communication between cells by exchanging information, necessary for spatial multiplexing, between cells in the overlap cell environment); and 
(determining a parameter for the ACB based on) the overlapping of the cell with the neighboring cell and (the QoS performance) of the neighboring cell (Murakami, paragraph 226, the present invention is applicable to inter-cell radio multiple access controls which enable spatial multiplexing communication between cells by exchanging information, necessary for spatial multiplexing, between cells in the overlap cell environment, hence the access control barring of Berggren and Panah could be expanded to inter-cell radio multiple access controls between cells in the overlap environment as per Murakami);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Berggren and Panah by adding access control barring based partly on QoS of overlapping cells as taught by Murakami.    Because Berggren, Panah, and Murakami teach cell measurements, and specifically Murakami teaches access control barring based partly on QoS of overlapping 

Allowable Subject Matter
Claim(s) 3-4 and 12-13 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that the 35 U.S.C. 101 rejections for Claims 3-4 and 12-13 are overcome.
The following is an examiner’s statement of reasons for objected the claim(s): 
In interpreting the claim(s), in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art(s) of record.
The following is an examiner’s statement of reason(s) for objecting to the claim(s) to be allowed:
For dependent claims 3 and 12, the examiner has found that the prior art(s) of record does/do not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in dependent claim(s).  The prior arts of record fail(s) to teach or suggest individually or in combination the summation of all the time intervals within the measurement period where the QoS is unachieved. Panah (US 2013/0301435 teaches in paragraph 27, Fig 4, the measurement and comparison of QoS against a threshold for each time interval, but not summing up the time intervals where the QoS is not met.  Jung (US 2015/0189540) teaches in claim 24 the summing of total resource usage for the QoS in each period and the comparing the total resource usage to a threshold, which is not the 
Claims 4 and 13 are dependent on claims 3 and 12, and are objected for the same reasons.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/T.N.D/Examiner, Art Unit 2412


/JAMAL JAVAID/Primary Examiner, Art Unit 2412